DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A, claims 1-5 in the reply filed on 10 October 2022 is acknowledged.  Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 October 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 22 September 2021, have been considered.

Drawings
The drawings received on 22 September 2021 are accepted.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki et al. (US 7,766,450).
With respect to claim 1, Nishizaki discloses a liquid ejecting apparatus comprising: 
a liquid ejecting head (Fig. 1, element 4) including a wiped surface (Fig. 3) that includes a first region (Fig. 3, element S11) including nozzles (Fig. 3, element 4a) configured to eject liquid (Column 6, lines 34-48) and 
a second region (Fig. 3, element S12) outside the first region; and 
a wiping mechanism (Fig. 3, element 21a) that wipes the wiped surface (Column 7, lines 4-6), wherein 
a first wiping operation (Fig. 3, element R1) in which the wiping mechanism moves relative to the wiped surface in a first direction (Fig. 3, i.e. left to right) to thereby wipe the first region (Fig. 3, element S11) and the second region (Fig. 3, element S12) is performed, 
a second wiping operation (Fig. 3, element R2) in which the wiping mechanism moves relative to the wiped surface in a direction (Fig. 3, i.e. right to left) different from the first direction to thereby wipe a region including an upstream portion (Fig. 3, element S12-4) of the second region (Fig. 3, element S12), the upstream portion being arranged, with respect to the first region (Fig. 3, element S11), in a second direction (Fig. 3, i.e. right to left) opposite to the first direction, is performed, and 
the second wiping operation (Fig. 3, element R2) is performed before (Fig. 3, i.e. start at P1 and follow R2) the first wiping operation.
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the wiping operations to the apparatus as claimed.  Thus, the limitations concerning how the liquid ejecting head is cleaned are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Nishizaki.
With respect to claim 2, Nishizaki discloses in the second wiping operation (Fig. 3, element R2), the first region (Fig. 3, element S11) is not wiped (Fig. 3, i.e. stop element 21a before region S11).
The examiner notes to applicant that “"Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”, see MPEP 2114.
With respect to claim 3, Nishizaki discloses in the second wiping operation (Fig. 3, element R2), the wiping mechanism (Fig. 3, element 21a) moves relative to the wiped surface (Fig. 3, element S11, S12) in the second direction (Fig. 3, i.e. right to left).
With respect to claim 4, Nishizaki discloses the wiping mechanism (Fig. 3, element 21a) includes a common wiping member (Fig. 3, element 21aa) used in the first wiping operation (Fig. 3, element R1) and the second wiping operation (Fig. 3, element R2).
With respect to claim 5, Nishizaki discloses a cap (Fig. 1, element 24) configured to be in contact with a sealing section (Fig. 3, element S12) of the wiped surface (Column 8, lines 36-42) so as to surround the nozzles (Fig. 3, element 4a), wherein in the second wiping operation (Fig. 3, element R2), relative movement of the wiping mechanism (Fig. 3, element 21a) in the second direction (Fig. 3, i.e. right to left) is started from a region within the sealing section (Fig. 3, element S12-4).





Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        10/18/2022